Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 3-11-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any prior art of record of temporally determining:
1. if the vehicle is occupied in response to 
2. identifying a stall factor and fails to disclose or suggest “[a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
	Williams determines if the vehicle is occupied and if the occupant is in trouble. If so, the autonomous vehicle can move to the hospital or try and wake the passenger. 
	Williams is silent as to the determining if the vehicle is unoccupied in response to the stalled factor condition. 
a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
	Silver teaches determining a stalled condition on the route and is silent as to the determining if the vehicle is unoccupied in response to the stalled factor condition. 
	Silver is silent as to “[a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
	Glaser teaches that a non-occupied vehicle can be dispatched to pick up a user.  For example, there are no cabs, no buses, and no rideshares and an unoccupied vehicle can be called to pick up a passenger at an airport.  Glaser is silent as to the determining if the vehicle is unoccupied in response to the stalled factor condition. 
Glaser is silent as to “[a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
	Glaser can determine a stall factor based on an environmental factor or an accident or a closure of a road.  Glaser is silent as to the determining if the vehicle is unoccupied in response to the stalled factor condition. 
Glaser is silent as to “[a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
	Dean teaches if a map is old or missing or a problematic map then a remote user can be contacted for assistance.  Dean is silent as to the determining if the vehicle is unoccupied in response to the stalled factor condition. 
a] method for route planning performed by an autonomous vehicle, comprising:
receiving a request to 
autonomously navigate to a destination:
determining a route to the destination based on 
the received request:
 identifying a stall factor on the route to the destination prior to departing to the destination, 
the stall factor delaying a time for arriving at the destination:
determining an occupancy state of the autonomous vehicle in response to identifying the stall factor ;
determining an alternate route to the destination
 in response to identifying the stall factor and 
determining the autonomous vehicle is unoccupied ; and
controlling the autonomous vehicle to drive on 
the alternate route instead of the route when the alternate route does not include the stall factor”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668